Deemer, J.
— The Twenty-fifth General Assembly passed an act (diaper 15) providing for police matrons. In substance, itprovides that, in cities of twenty-five thousand or more inhabitants, the mayor shall designate one or more station-houses within the city for the detention and confinement of women and children under .arrest, and see that provisions are made by which the room or cells set apart for them shall be separate from, and out of sight of, the rooms or cells where male prisoners are confined; that he shall appoint for such station houses two or more respectable women, to be known as “police matrons,” in the same manner, and subject to- the same restrictions, as patrolmen; that the aforesaid matrons shall have charge of all women and children under arrest, performing searches, accompanying such as may require aid to court, and giving them such comfort as may be within their power. To be eligible to such appointment, the woman muse be over thirty years of age, of good moral character and sound physical health, and her application must be indorsed by at least ten resident women of good standing. Such matrons to hold office until removed by death, resignation, or discharge, and be subject to the authority of the board of police, or chief *486of police, and subject to the authority in command of the stations. These matrons to receive a salary of not less than the minimum salary paid to patrolmen in the dity where appointed. The local authorities are also required to appropriate annually such sums as may be necessary to secure the separate care and confinement of women and children under arrest, and for the appointment, salary, and maintenance of police matrons. It was also provided that these police matrons should have the right of entering and visiting all houses of detention in such cities. The act was passed April 24,1894. On April 1, 1895, the then mayor of the defendant city made the following appointment: “Des Moines, Iowa, April 1, 1895. To Whom it May Concern: This is to certify that Mrs. Lola B. Daniels, the wife of John W. Daniels, city jailer, has been appointed as temporary matron for the city jail from April 1, 1895, up to and including December 31. 1895, and that her salary, as such temporary matron, shall be thirty-three and one-third dollars ($33 1-3) per month, in accordance with the appropriation ordinance as passed for the year 1895. Isaac L. Hillis, Mayor.” Plaintiff claims that by this instrument she was appointed a police matron, under the act above referred to; that she performed the services of such office, and that she is entitled to compensation at the rate of sixty dollars per month, that being the minimum amount paid to patrolmen at that time; that she has received but three hundred and seventy-five dollars; and that she is entitled to judgment for three hundred and eighty-five dollars. Defendant denies that plaintiff was appointed a police matron, and says that she was simply appointed a temporary matron for the city jail, pursuant to an ordinance or resolution appropriating three hundred dollars to pay for the services required of such matron.
Now, while the instrument appointing the plaintiff does not refer to the act of the twenty-fifth general assembly, nor to her as a police matron, yet, if it was the intention of all parties concerned to appoint the plaintiff to that position, she *487niay recover, notwithstanding these omissions, and the mere fact that the city neglected to make the designation required by law will not defeat her action. And, if plaintiff was appointed police matron, then, as the statute fixed her compensation, a contract whereby she agreed to accept less than the amount fixed by statute would be contrary to public policy and void. Insurance Co. v. Brainard, 72 Iowa, 180; Griffin v. Clay County, 63 Iowa, 413; Purdy v. City of Independence, 75 Iowa, 356; Gilman v. Railroad Co., 40 Iowa, 200; Adye v. Hanna, 47 Iowa, 264. But, to avail herself of any of these rules, it must appear that plaintiff was appointed a police matron in virtue of the statute upon which she relies. The city may not have seen fit to avail itself of this law, and if it did not do so, and did not in fact appoint plaintiff to the office thereby created, she cannot recover compensation for having, performed the duties thereof. The mayor himself says he did not appoint plaintiff under the statute; that it was under a provision made by the city, independent of statute. The written evidence of appointment does not belie this claim. On the contrary, it is entirely consistent with it. And there is some other evidence tending to confirm the defendant’s contention. It may be, if we were trying the case anew, that we would reach a different conclusion; but this is a law action, triable on assignments of error, and as the judgment has support in the evidence, we cannot interfere. As sustaining our conclusions on the law of the case, see Peters v. City of Davenport, 104 Iowa, 625. The judgment of the district court is aefiismed.